Exhibit 10.30

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this "Agreement") is executed effective
as of December 27, 2012, by IREIT NEWINGTON FAIR, L.L.C., a Delaware Limited
liability company ("Indemnitor"), for the benefit of BANK OF THE OZARKS
("Lender").

RECITALS

The following matters are true and correct, are a part of this Agreement, and
form the basis for this Agreement:

A.                Lender is making a loan ("Loan") to Indemnitor under and
pursuant to the terms and provisions of that certain Loan Agreement between
Lender, as lender, and Indemnitor, as borrower (the "Loan Agreement") of even
date herewith which Loan is further evidenced by that certain Promissory Note
(the "Note") executed by Indemnitor and payable to the order of Lender in the
original principal amount of FIFTEEN MILLION ONE HUNDRED THIRTY THOUSAND AND
NO/100 DOLLARS ($15,130,000.00), secured, inter alia, by that certain Open-End
Mortgage Deed, Assignment of Rents, Security Agreement and Fixture Filing (the
"Mortgage") covering certain real property ("Land") as more particularly
described on Exhibit A attached hereto and incorporated herein by this
reference, together with the Improvements located thereon and certain Personalty
described in the Mortgage (the Land, together with said Improvements, Personalty
and other property described in the Mortgage being referred to herein as the
"Mortgaged Property") (the Note, the Mortgage, the Loan Agreement, this
Agreement and all other documents or instruments evidencing, securing or
pertaining to the Loan shall be collectively referred to as the "Loan
Documents"); and

B.                 As a material inducement in order for Lender to make the Loan
to Indemnitor, Indemnitor has agreed to execute and deliver this Agreement to
and for the benefit of Lender.

NOW, THEREFORE, for and in consideration of the making of the Loan by Lender to
Indemnitor, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Indemnitor hereby
agrees as follows:

1

 

 

AGREEMENT

ARTICLE I

DEFINITIONS

Section 1.1            Definitions. As used in this Agreement, the following
terms shall have the following meanings:

Assignment: The Assignment of Rents dated as of the date hereof, executed by
Indemnitor for the benefit of Lender. The Loan and the obligations of Indemnitor
or others created by the Loan Documents are secured by, among other things, the
Assignment.

Customary Complying Substances: Hazardous Substances which are (i) customarily
used in connection with the occupancy, use, operation or maintenance of the
Mortgaged Property, (ii) in reasonably minimal amounts, taking into account the
intended and proper use thereof, and properly containerized and labeled, and
(iii) stored, transported, disposed of and used in a manner that do not violate
Environmental Laws.

Environmental Laws: Any federal, state or local law, statute, ordinance, order,
decree, code, directive or regulation, whether now or hereafter in effect,
pertaining to health, industrial hygiene or the environmental conditions on,
under or about the Mortgaged Property, including, but not limited to, the
following, as now or hereafter amended: Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 ("CERCLA"), 42 U.S.C. § 9601 et seq.;
Resource, Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et seq. as
amended by the Superfund Amendments and Reauthorization Act of 1986 ("SARA"),
Pub. L. 99-499, 100 Stat. 1613; the Toxic Substances Control Act ("TSCA"), 15
U.S.C. § 2601 et seq.; Emergency Planning and Community Right to Know Act of
1986 ("EPCRA"), 42 U.S.C. § 11001 et seq.; Clean Water Act ("CWA"), 33 U.S.C.
§ 1251 et seq.; Clean Air Act ("CAA"), 42 U.S.C. § 7401 et seq.; Federal Water
Pollution Control Act ("FWPCA"), 33 U.S.C. § 1251 et seq.; Connecticut General
Statutes Section 22(a) (“CT Transfer Act”); any corresponding state laws or
ordinances; and regulations, rules, guidelines or standards promulgated pursuant
to such laws, statutes and regulations, as such statutes, regulations, rules,
guidelines and standards are amended from time to time.

Environmental Reports: Those certain Phase I Environmental Site Assessments and
other environmental reports, whether one or more, with respect to the Mortgaged
Property described on Exhibit B attached hereto and made a part hereof for all
purposes.

Event of Default: Shall have the meaning provided in Article IV hereof.

Governmental Authority: Any and all applicable courts, boards, agencies,
commissions, offices or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) or quasi-governmental unit, whether now or hereafter in existence,
with jurisdiction over all or any portion of the Mortgaged Property or the
activities thereon or Indemnitor.

2

 

 

Hazardous Substances: Any substance, product, waste or other material which is
or becomes listed, regulated or addressed as being a toxic, hazardous, polluting
or similarly harmful substance under any Environmental Law, including (but not
limited to): (i) any substance included within the definition of "hazardous
waste" pursuant to Section 1004 of RCRA; (ii) any substance included within the
definition of "hazardous substance" pursuant to Section 101 of CERCLA; (iii) any
substance included within the definition of "regulated substance", "hazardous
substance", "waste" or "pollutant" (or other similar terms, without limitation)
pursuant to any applicable state law or ordinance wherein the Mortgaged Property
is located; (iv) asbestos or asbestos containing materials in any form that are
or could become friable; (v) polychlorinated biphenyls; (vi) petroleum products;
(vii) underground storage tanks, whether empty, filled or partially filled with
any substance; (viii) any radioactive materials, urea formaldehyde foam
insulation or radon; and (ix) any other chemical, material or substance, the
exposure to which is prohibited, limited or regulated by any Governmental
Authority on the basis that such chemical, material or substance is toxic,
hazardous or harmful to human health or the environment.

Hazardous Substances Contamination: The contamination (whether presently
existing or hereafter occurring) of the improvements, facilities, soil,
groundwater, surface water, air or other elements on or of the Mortgaged
Property by Hazardous Substances, or the contamination of the buildings,
facilities, soil, groundwater, surface water, air or other elements on or of any
other property as a result of Hazardous Substances at any time, including the
migration of vapors from contaminated soil or ground water into improvements
(whether before or after the date of the Mortgage); provided, however, the use,
storage or existence of any of the Customary Complying Substances in a manner
which does not violate any Environmental Laws shall not constitute a Hazardous
Substances Contamination.

Indemnitor's Knowledge: Shall mean the actual knowledge of the primary officers
or principals of Indemnitor and Guarantor (as defined in the Loan Agreement)
after inquiry is made by such individuals with the management personnel or other
employees primarily responsible for the day to day operation of the Mortgaged
Property.

Loan Documents: The Note, the Mortgage, the Loan Agreement, this Agreement, the
Assignment and any and all other agreements, documents and instruments now or
hereafter executed by Indemnitor or any other Person in connection with the Loan
or the performance and discharge of the obligations related hereto or thereto,
together with any and all renewals, modifications, amendments, restatements,
consolidations, substitutions, replacements, extensions and supplements hereof
or thereof.

Person: Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, firm, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, quasi-governmental body, agency or instrumentality, as well
as any natural person.

Remedial Work. Such corrective work and procedures as may be reasonably
necessary or desirable in light of any Hazardous Substances Contamination or a
violation by Indemnitor or the Mortgaged Property of any Environmental Laws, all
of which Remedial Work shall be undertaken in a manner consistent with the
requirements of all Environmental Laws.

Section 1.2            All terms not defined in this Agreement shall have the
same meanings as given them in the Loan Agreement.

Section 1.3            Additional Definitions. As used herein, the following
terms shall have the following meanings: (i) "hereof," "hereby," "hereto,"
"hereunder," "herewith" and similar terms mean of, by, to, under and with
respect to this Agreement or to the other documents or matters being referenced;
(ii) "heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with the date of this Agreement; (iii) all pronouns, whether in
masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require; (iv) "including" means including, without
limitation; and (v) all terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Indemnitor unconditionally represents and warrants to Lender as follows:

Section 2.1            No Hazardous Substances. Except as disclosed in the
Environmental Reports, the Mortgaged Property does not contain any Hazardous
Substances other than Customary Complying Substances, and the Mortgaged Property
is not affected by any Hazardous Substances Contamination.

Section 2.2            No Violation of Law. Except as disclosed in the
Environmental Reports, the Mortgaged Property and the operations conducted
thereon do not violate any applicable law, statute, ordinance, rule, regulation,
order or determination of any Governmental Authority or any Environmental Laws.

Section 2.3            Permits and Licenses. To Indemnitor's Knowledge, all
notices, permits, licenses and similar authorizations, if any, required to be
obtained or filed in connection with the ownership, operation or use of the
Mortgaged Property, including the past or present generation, treatment,
storage, disposal or release of any Hazardous Substances into the environment,
have been duly obtained or filed.

3

 

 

Section 2.4            No Hazardous Substances. Except as disclosed in the
Environmental Reports, neither Indemnitor nor, to Indemnitor's Knowledge, any
other Person, including any predecessor owner, tenant, licensee, occupant, user
or operator of all or any portion of the Mortgaged Property, has ever
undertaken, caused, permitted, authorized or suffered the presence, use,
manufacture, handling, generation, transportation, storage, treatment,
discharge, release, burial or disposal on, under, from or about the Mortgaged
Property of any Hazardous Substances (other than Customary Complying Substances)
or the transportation to or from the Mortgaged Property of any Hazardous
Substances (other than Customary Complying Substances).

Section 2.5            Adjoining Property. Except as may be disclosed in the
Environmental Reports, no property adjoining the Mortgaged Property is or has
ever been used for the disposal, storage, treatment, processing, manufacturing
or other handling of Hazardous Substances in violation of any Environmental
Laws, nor, to Indemnitor's Knowledge, is any other property adjoining the
Mortgaged Property affected by Hazardous Substances Contamination.

Section 2.6            No Right to Lien. Neither Indemnitor nor, to Indemnitor's
Knowledge, any other Person, including any predecessor owner, tenant, licensee,
occupant, user or operator of all or any portion of the Mortgaged Property, has
ever undertaken, caused, permitted, authorized or suffered the presence, use,
manufacture, handling, generation, transportation, storage, treatment,
discharge, release, burial or disposal of any Hazardous Substances on, under,
from or about any other real property, all or any portion of which is legally or
beneficially owned (or any interest or estate therein which is owned) by
Indemnitor in any jurisdiction now or hereafter having in effect a so-called
"superlien" law or ordinance or any part thereof, the effect of which law or
ordinance would be to create a lien on the Mortgaged Property to secure any
obligation in connection with the "superlien" law of such other jurisdiction.

Section 2.7            No Investigations. To Indemnitor's Knowledge, no inquiry,
investigation, administrative order, consent order and agreement, litigation or
settlement is proposed, threatened, anticipated or in existence with respect to
any allegations that there has been, there is currently or there is a threat of
a presence, release, threat of release or placement of any Hazardous Substances
on, under, from or about the Mortgaged Property, or the manufacture, handling,
generation, transportation, storage, treatment, discharge, burial or disposal of
any Hazardous Substances on, under, from or about the Mortgaged Property, or the
transportation of any Hazardous Substances to or from the Mortgaged Property. To
Indemnitor's Knowledge no Governmental Authority or private third party has
determined, or threatens to determine, or is investigating any allegations that
there has been, there is currently or there is a threat of a presence, release,
threat of release or placement of any Hazardous Substances on, under, from or
about the Mortgaged Property, or the manufacture, handling, generation,
transportation, storage, treatment, discharge, burial or disposal of any
Hazardous Substances on, under, from or about the Mortgaged Property, or the
transportation of any Hazardous Substances to or from the Mortgaged Property.

4

 

 

Section 2.8            No Release, Etc. Indemnitor has taken all steps
reasonably necessary to determine that no Hazardous Substances have been
generated, treated, placed, held, located or otherwise released on, under, from
or about the Mortgaged Property other than Customary Complying Substances used
in a manner consistent with Environmental Laws.

Section 2.9            No New Activity. To Indemnitor's knowledge, no activities
or operations have occurred on or about the Mortgaged Property since the
effective date of the applicable Environmental Report which, by virtue of the
nature of such activity or operation, would impose a material possibility or
concern that (i) a Hazardous Substances Contamination could have occurred on or
about the Mortgaged Property since the date of the applicable Environmental
Report, or (ii) a violation of Environmental Law could have occurred since the
date of the Environmental Report. To Indemnitor's knowledge, the information and
factual circumstances described in the Environmental Report remains true,
correct and complete in all material respects as of the date hereof.

Section 2.10        CT Transfer Act. No part of the Mortgaged Property is or has
been an "establishment" under §22a-134 et seq. of the CT Transfer Act.

ARTICLE III

COVENANTS

Indemnitor unconditionally covenants and agrees with Lender as follows:

Section 3.1            No Hazardous Substances. Indemnitor will not use,
generate, manufacture, produce, store, release, discharge, treat or dispose of
on, under, from or about the Mortgaged Property or transport to or from the
Mortgaged Property any Hazardous Substances (other than Customary Complying
Substances) or knowingly allow any other Person to do so (other than Customary
Complying Substances). Prior to any construction, renovation or any other
activities at the Mortgaged Property which might, in Lender's determination,
disturb any suspect asbestos containing material, Indemnitor shall conduct an
asbestos survey in form and substance satisfactory to Lender or, if applicable,
as specified in any Environmental Laws. If asbestos containing material is
discovered as a result of such survey, Indemnitor shall comply with all federal,
state laws, local ordinances and all regulations concerning the removal and
disposal of such materials, including all worker protection practices and
standards.

Section 3.2            Compliance with Environmental Laws. Indemnitor will keep
and maintain the Mortgaged Property in compliance with, and shall not cause or
permit the Mortgaged Property to be in violation of, any Environmental Law.
Indemnitor will comply and will cause compliance with all requirements of
Environmental Law, including, without limitation any actions to be taken under,
or any filing, reporting, recommendations, remediation and other requirements
under the CT Transfer Act (and, with respect to the CT Transfer Act, including,
without limitation, in connection with any foreclosure of Lender’s interest in
the Mortgaged Property and/or any transfer thereof in lieu of or in connection
with a foreclosure).

5

 

 

Section 3.3            Notice of Proceedings or Events. Indemnitor will give
prompt written notices to Lender of: (i) any proceeding or inquiry by any
governmental or nongovernmental entity or Person with respect to the presence of
any Hazardous Substances on, under, from or about the Mortgaged Property, the
migration thereof from or to other property or the disposal, storage or
treatment of any Hazardous Substances generated or used on, under or about the
Mortgaged Property; (ii) all claims made or threatened by any third party
against Indemnitor or the Mortgaged Property or any other owner or operator,
including a tenant, of the Mortgaged Property relating to any loss or injury
resulting from any Hazardous Substances; (iii) Indemnitor's discovery of any
Hazardous Substances Contamination on the Mortgaged Property or any current or
historical circumstances relative to the Mortgaged Property of an environmental
nature which could subject Indemnitor or the Mortgaged Property to liability for
damages or remediation pursuant to any Environmental Laws; (iv) Indemnitor's
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of the Mortgaged Property that could cause the Mortgaged Property
or any part thereof to be subject to any investigation or remediation pursuant
to any Environmental Laws; and (v) any and actions taken or to be taken pursuant
to, and all filings, reporting, recommendations, remediation and other
requirements under, and compliance with, the CT Transfer Act applicable or
relating to the Mortgaged Property, Indemnitor, or any prior owner of the
Mortgaged Property.

Section 3.4            Lender's Rights. Indemnitor will permit Lender to join
and participate in, as a party if it so elects, any legal proceedings or actions
initiated with respect to the Mortgaged Property in connection with any
Environmental Laws or Hazardous Substances, and Indemnitor shall pay all
reasonable attorneys' fees incurred by Lender in connection therewith.

Section 3.5            Remedial Work. If any Remedial Work reasonably necessary
or desirable, Indemnitor shall commence and thereafter diligently prosecute to
completion all such Remedial Work within thirty (30) days after written demand
by Lender for performance thereof (or such shorter period of time as may be
required under any Environmental Laws). Indemnitor's written proposal for any
Remedial Work shall be provided to Lender in advance for Lender's review and
approval which proposal shall include (i) the identity and biographical
information with respect to any proposed contractor or engineer to be used with
respect to such Remedial Work, (ii) a description of the measures to be
undertaken as a part of such Remedial Work to insure that value is maintained
with respect to the Mortgaged Property and that minimal disruption occurs as a
result thereof to existing tenants at the Mortgaged Property and to the ongoing
revenue from the Mortgaged Property, and (iii) such other information as Lender
may request. Lender shall be provided a copy of all Environmental Reports
prepared after discovery of the reasonable necessity to perform Remedial Work
immediately upon receipt thereof by Indemnitor, and shall be copied on all
correspondence with any Governmental Authority regarding the Hazardous
Substances Contamination and/or the Remedial Work. Indemnitor shall provide
Lender with periodic written status reports with respect to any Remedial Work in
form, detail and at a frequency reasonably acceptable to Lender. All costs and
expenses of such Remedial Work shall be paid by Indemnitor, including Lender's
reasonable attorneys' fees and costs incurred in

6

 

connection with monitoring or review of such Remedial Work. In the event
Indemnitor shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion, such Remedial Work, Lender may, but shall
not be required to, cause such Remedial Work to be performed, and all reasonable
costs and expenses thereof, or incurred in connection therewith, shall become
part of the Indebtedness (as defined in the Mortgage).

 

Section 3.6            Monitoring System. In the event that Lender acquires
knowledge or receives notice that any Hazardous Substance (other than Customary
Complying Substances) or Hazardous Substances Contamination exists in, on or
under the Mortgaged Property, or of any recommendations or requirements under
the CT Transfer Act, upon Lender's written request thereof, Indemnitor will
establish and maintain, at Indemnitor's sole expense, a system to assure and
monitor continued compliance with Environmental Laws and the exclusion of
Hazardous Substances from the Mortgaged Property, by any and all owners or
operators, including tenants, of the Mortgaged Property, which system shall
include annual reviews of such compliance by employees or agents of Indemnitor
who are familiar with the requirements of the Environmental Laws and, at the
request of Lender no more than once each year, an Environmental Report which
shall allow reliance thereon by Lender; provided, however, that if any
Environmental Report indicates any violation of any Environmental Laws or a need
for further investigative or Remedial Work, (i) such system shall include at the
request of Lender for detailed reviews of the status of such violation and/or
the conducting of such further investigations ("Supplemental Reports") by the
environmental consulting firm approved by Lender, and (ii) Lender may require
the preparation of all Environmental Reports as may be determined by Lender to
be reasonably necessary. Indemnitor shall furnish an Environmental Report or
such Supplemental Reports to Lender within sixty (60) days after Lender so
requests, together with such additional information as Lender may reasonably
request..

ARTICLE IV

EVENTS OF DEFAULT

The term "Event of Default", as used herein, shall mean the occurrence at any
time and from time to time, of any one or more of the following:

Section 4.1            Existence of Contamination. If either Indemnitor or
Lender receives notice that Hazardous Substances (other than Customary Complying
Substances) or Hazardous Substances Contamination exists in, on or under any of
the Mortgaged Property, and Indemnitor fails, within thirty (30) days after
acquisition of such knowledge or of such notice, (i) to notify Lender thereof in
accordance with Section 3.3 and 9.3 of this Agreement; and (ii) to commence and
thereafter diligently prosecute to completion any necessary remedial actions in
compliance with Environmental Laws.

Section 4.2            Breach of Representation. If any representation or
warranty contained herein shall be false or misleading, or erroneous in any
material respect.

Section 4.3            Cross-Default with Loan Agreement. The occurrence of any
"Event of Default" as specified in the Loan Agreement.

7

 

 

ARTICLE V

REMEDIES

If an Event of Default shall occur and be continuing, Lender may, at Lender's
sole election, exercise any or all of the following:

Section 5.1            Acceleration. Declare all unpaid amounts under the Note
and any other unpaid portion of the Indebtedness immediately due and payable,
without further notice, presentment, protest, demand or action of any nature
whatsoever (each of which is hereby expressly waived by Indemnitor), whereupon
the same shall become immediately due and payable.

Section 5.2            Remedies Under Loan Documents. Exercise any and all other
rights, remedies and recourses granted under the Loan Documents or as may be now
or hereafter existing in equity or at law, by virtue of statute or otherwise,
including actions for damages and specific performance.

ARTICLE VI

SITE ASSESSMENTS

If Lender shall ever have a reasonable basis to believe that there are Hazardous
Substances (other than Customary Complying Substances) or Hazardous Substances
Contamination affecting any of the Mortgaged Property, Lender (by its officers,
employees and agents) at any time and from time to time, either prior to or
after the occurrence of an Event of Default, may contract for the services of
Persons (the "Site Reviewers") to perform environmental site assessments ("Site
Assessments") on the Mortgaged Property for the purpose of determining whether
there exists on the Mortgaged Property any environmental condition which could
result in any liability, cost or expense to the owner, occupier or operator of
such Mortgaged Property arising under any Environmental Law. The Site
Assessments may be performed at any time or times, upon reasonable notice and
under reasonable conditions established by Indemnitor which do not impede the
performance of the Site Assessments. The Site Reviewers are hereby authorized to
enter upon the Mortgaged Property for such purposes. The Site Reviewers are
further authorized to perform both above and below the ground testing for
environmental damage or the presence of any Hazardous Substances on the
Mortgaged Property, and such other tests on the Mortgaged Property as may be
reasonably necessary to conduct the Site Assessments in the reasonable opinion
of the Site Reviewers. Indemnitor will supply to the Site Reviewers such
historical and operational information regarding the Mortgaged Property as may
be reasonably requested by the Site Reviewers to facilitate the Site Assessments
and will make available for meetings with the Site Reviewers appropriate
personnel having knowledge of such matters. On request, Lender shall make the
results of such Site Assessments fully available to Indemnitor, which (prior to
an Event of Default) may at its

8

 

election participate under reasonable procedures in the direction of such Site
Assessments and the description of tasks of the Site Reviewers. The reasonable
cost of performing such Site Assessments shall be paid by Indemnitor upon demand
of Lender and any such obligations shall be Indebtedness secured by the Loan
Documents and shall be payable by Indemnitor upon demand.

ARTICLE VII

INDEMNIFICATION

Section 7.1            Agreement to Indemnify. REGARDLESS OF WHETHER ANY SITE
ASSESSMENTS ARE CONDUCTED HEREUNDER, INDEMNITOR SHALL, JOINTLY AND SEVERALLY,
PROTECT, INDEMNIFY AND HOLD HARMLESS LENDER AND ANY TRUSTEE ACTING ON LENDER'S
BEHALF AND THEIR RESPECTIVE PARENTS, SUBSIDIARIES, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY
AND ALL LOSS, DAMAGE, COSTS, EXPENSE, ACTION, CAUSES OF ACTION OR LIABILITY
(INCLUDING REASONABLE ATTORNEYS' FEES AND COSTS) DIRECTLY OR INDIRECTLY ARISING
FROM OR ATTRIBUTABLE TO THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE,
RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL OR PRESENCE OF ANY HAZARDOUS
SUBSTANCES ON, UNDER, OR FROM THE MORTGAGED PROPERTY, WHETHER EXISTING OR NOT
EXISTING AND WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE EXECUTION HEREOF AND
REGARDLESS OF WHETHER OR NOT CAUSED BY, OR WITHIN THE CONTROL OF INDEMNITOR,
INCLUDING ANY ARISING UNDER THE CT TRANSFER ACT (WHETHER PRIOR TO, IN CONNECTION
WITH OR FOLLOWING ANY FORECLOSURE OR TRANSFER IN CONNECTION WITH OR IN LIEU OF A
FORECLOSURE), AND INCLUDING (I) DAMAGES FOR PERSONAL INJURY, OR INJURY TO THE
MORTGAGED PROPERTY, NEIGHBORING PROPERTIES OR NATURAL RESOURCES OCCURRING UPON
OR OFF THE MORTGAGED PROPERTY, FORESEEABLE OR UNFORESEEABLE, INCLUDING THE COST
OF DEMOLITION AND REBUILDING OF ANY IMPROVEMENTS ON THE MORTGAGED PROPERTY,
INTEREST AND PENALTIES; (II) THE COSTS OF ANY REQUIRED OR NECESSARY
ENVIRONMENTAL INVESTIGATION OR MONITORING, ANY REMEDIAL WORK, REPAIR, CLEANUP OR
DETOXIFICATION OF THE MORTGAGED PROPERTY AND ANY NEIGHBORING PROPERTIES, AND THE
PREPARATION AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER REQUIRED PLANS
INCLUDING FEES INCURRED FOR ATTORNEYS, CONSULTANTS, CONTRACTORS, EXPERTS AND
LABORATORIES; AND (III) LIABILITY TO ANY THIRD PERSON OR ANY GOVERNMENTAL
AUTHORITY TO INDEMNIFY SUCH PERSON OR GOVERNMENTAL AUTHORITY FOR COST EXPENDED
IN CONNECTION WITH THE ITEMS REFERENCED IN SUBPARAGRAPH (II) IMMEDIATELY ABOVE.
THIS COVENANT AND THE INDEMNITY CONTAINED HEREIN SHALL (1) SURVIVE THE RELEASE
OF THE LIEN OF THE MORTGAGE, OR THE

9

 

EXTINGUISHMENT OF THE LIEN OF THE MORTGAGE BY FORECLOSURE OR ACTION IN LIEU
THEREOF AND/OR THE TRANSFER OF THE MORTGAGED PROPERTY TO LENDER OR A THIRD PARTY
IN CONNECTION WITH OR FOLLOWING A FORECLOSURE AND/OR ANY TRANSFER IN LIEU
THEREOF, AND SHALL CONTINUE IN EFFECT SO LONG AS A VALID CLAIM MAY BE LAWFULLY
ASSERTED AGAINST LENDER, AND (2) EXCLUDE ANY DAMAGES ATTRIBUTABLE TO HAZARDOUS
SUBSTANCES FIRST INTRODUCED ONTO THE MORTGAGED PROPERTY AFTER A FORECLOSURE
THEREOF BY LENDER PURSUANT TO THE LOAN DOCUMENTS OR OTHERWISE DUE TO LENDER'S
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 7.2            Indemnification Procedures. If any action shall be
brought against Lender based upon any of the matters for which Lender is
indemnified hereunder, Lender shall notify Indemnitor in writing and Indemnitor
shall promptly assume the defense thereof, including, without limitation, the
employment of counsel acceptable to Lender and the negotiation of any
settlement; provided, however, that any failure of Lender to notify Indemnitor
of such matter shall not impair or reduce the obligations of Indemnitor
thereunder. Lender shall have the right, at the expense of Indemnitor to employ
separate counsel in any such action and to participate in the defense thereof.
In the event Indemnitor shall fail to discharge or undertake to defend Lender
against any claim, loss or liability for which Lender is indemnified hereunder,
Lender may, at its sole option and election, defend or settle such claim, loss
or liability. The liability of Indemnitor to Lender hereunder shall be
conclusively established by such settlement, provided such settlement is made in
good faith, the amount of such liability to include both the settlement
consideration and the costs and expenses, including, without limitation
reasonable attorneys' fees and reimbursements, incurred by Lender in effecting
such settlement. Indemnitor shall not, without the prior written consent of
Lender: (i) settle or compromise any action, suit, proceeding or claim or
consent to the entry of any judgment that does not include as an unconditional
term thereof the delivery by the claimant or plaintiff to Lender of a full and
complete written release of Lender (in form, scope and substance satisfactory to
Lender in its sole discretion) from all liability in respect of such action,
suit, proceeding or claim and a dismissal with prejudice of such action, suit,
proceeding or claim; or (ii) settle or compromise any action, suit, proceeding
or claim in any manner that may adversely affect Lender or obligate Lender to
pay any sum or perform any obligation as determined by Lender in its sole
discretion. All costs indemnified hereunder shall be immediately reimbursable to
Lender when and as incurred and, in the event of any litigation, claim or other
proceeding, without any requirement of waiting for the ultimate outcome of such
litigation, claim or other proceedings, and Indemnitor shall pay to Lender any
and all costs within ten (10) days after written notice from Lender itemizing
the amounts thereof incurred to the date of such notice. In addition to any
other remedy available for the failure of Indemnitor to periodically pay such
amounts owing hereunder, such amounts, if not paid within said ten (10) day
period, shall bear interest at the Default Interest Rate (as specified in the
Loan Documents).

10

 

 

ARTICLE VIII

LENDER'S RIGHT TO REMOVE HAZARDOUS MATERIALS

Lender shall have the right but not the obligation, without in any way limiting
Lender's other rights and remedies under the Loan Documents, to enter onto the
Mortgaged Property, perform Remedial Work or to take such other actions as it
deems reasonably necessary or advisable to clean up, remove, resolve or minimize
the impact of or otherwise deal with, any Hazardous Substances or Hazardous
Substances Contamination on the Mortgaged Property following receipt of any
notice from any Person asserting the existence of any Hazardous Substances or
Hazardous Substances Contamination pertaining to the Mortgaged Property or any
part thereof which, if true, could result in an order, notice, suit, imposition
of a lien on the Mortgaged Property or other action and/or which, in Lender's
reasonable opinion, could jeopardize Lender's security under the Loan Documents;
provided, however, Lender shall have no right to proceed with any of the rights
granted to it in this paragraph until Lender has provided Indemnitor with
written notice of Lender's intent to take any of the actions described in this
paragraph and Indemnitor fails to commence, within thirty (30) days following
Indemnitor's receipt of such notice, all Remedial Work or other action necessary
to clean-up, remove or resolve any of the foregoing and diligently proceeds
thereafter to complete the same. All reasonable costs and expenses paid or
incurred by Lender in the exercise of any such rights shall be included in the
Indebtedness secured by the Loan Documents and shall be payable by Indemnitor
upon demand.

ARTICLE IX

MISCELLANEOUS

Section 9.1            No Exculpation. This Agreement shall not be subject to
any exculpation, non-recourse or other limitation of liability provisions in the
Loan Documents, and Indemnitor acknowledges that Indemnitor's obligations under
this Agreement are joint, several and unconditional, and are not limited by any
such exculpation, non-recourse or similar limitation of liability provisions, if
any, in the Loan Documents.

Section 9.2            Reimbursable Costs. Those costs, damages, liabilities,
losses, claims, expenses (including reasonable attorneys' fees and
disbursements) for which Lender is indemnified hereunder shall be reimbursable
to Lender after being paid by Lender, and Indemnitor shall pay such costs,
expenses, damages, liabilities, losses, claims, expenses (including reasonable
attorneys' fees and disbursements) to Lender within ten (10) days after notice
from Lender itemizing the amounts paid to the date of such notice. In addition
to any remedy available for failure to periodically pay such amounts, such
amounts shall thereafter bear interest at the Default Interest Rate specified in
the Loan Documents. Payment by Lender shall not be a condition precedent to the
obligations of Indemnitor under this Agreement.

Section 9.3            Notices. Any notice, communication, request or other
documents or demand permitted or required hereunder shall be in writing and
given in accordance with the provisions of the Loan Agreement.

11

 

 

Section 9.4            Governing Law. THIS AGREEMENT IS EXECUTED AND DELIVERED
AS AN INCIDENT TO A LENDING TRANSACTION NEGOTIATED AND CONSUMMATED IN DALLAS
COUNTY, TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN TEXAS;
PROVIDED, HOWEVER, THAT EITHER FEDERAL LAW OR, TO THE EXTENT FEDERAL LAW DOES
NOT APPLY, THE LAW OF THE SITUS OF THE MORTGAGED PROPERTY SHALL BE APPLIED TO
DETERMINE THE COMPLIANCE OF THE MORTGAGED PROPERTY WITH ENVIRONMENTAL LAWS.
Indemnitor, for itself and its successors and assigns, hereby irrevocably
(i) submits to the nonexclusive jurisdiction of the state and federal courts in
Texas (ii) waives, to the fullest extent permitted by law, any objection that it
may now or in the future have to the laying of venue of any litigation arising
out of or in connection with any Loan Document brought in the applicable court
of Dallas County, Texas or in the United States District Court with jurisdiction
over Dallas County, Texas; (iii) waives any objection it may now or hereafter
have as to the venue of any such action or proceeding brought in such court or
that such court is an inconvenient forum; and (iv) agrees that any legal
proceeding against any party to any Loan Document arising out of or in
connection with any of the Loan Documents may be brought in one of the foregoing
courts. Indemnitor agrees that service of process upon it may be made by
certified or registered mail, return receipt requested, at its address specified
herein. Nothing herein shall affect the right of Lender to serve process in any
other manner permitted by law or shall limit the right of Lender to bring any
action or proceeding against Indemnitor or with respect to any of Indemnitor's
property in courts in other jurisdictions. The scope of each of the foregoing
waivers is intended to be all encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Indemnitor acknowledges that these waivers are
a material inducement to Lender's agreement to enter into agreements and
obligations evidenced by the Loan Documents, that Lender has already relied on
these waivers and will continue to rely on each of these waivers in related
future dealings. The waivers in this section are irrevocable, meaning that they
may not be modified either orally or in writing, and these waivers apply to any
future renewals, extensions, amendments, modifications or replacements in
respect of the applicable Loan Document. In connection with any litigation, this
Agreement may be filed as a written consent to a trial by the court.

Section 9.5            Waiver of Acceptance. Indemnitor waives any acceptance of
this Agreement by Lender.

Section 9.6            No Waiver. The failure of any party to enforce any right
or remedy hereunder, or to promptly enforce any such right or remedy, shall not
be deemed to be a waiver thereof nor give rise to any estoppel against such
party, nor excuse any of the parties from their obligations hereunder. Any
waiver of such right or remedy must be in writing and signed by the party to be
bound. This Agreement is subject to enforcement at law and/or equity, including
actions for damages and/or specific performance.

Section 9.7            Time is of Essence. Time is of the essence in this
Agreement with respect to all of the terms, conditions and covenants herein
contained.

12

 

 

Section 9.8            Survival. This Agreement shall be deemed to be continuing
in nature and shall remain in full force and effect and shall survive any
exercise of any remedy by Lender under the Loan Documents, including foreclosure
of the liens of the Loan Documents (or deed in lieu thereof), even if, as part
of such foreclosure or deed in lieu of foreclosure, the Indebtedness is
satisfied in full.

Section 9.9            NO ORAL AGREEMENTS. THIS ENVIRONMENTAL INDEMNITY
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO. The provisions hereof and the other Loan Documents may be
amended or waived only by an instrument in writing signed by Indemnitor and
Lender.

Section 9.10        WAIVER OF RIGHT TO TRIAL BY JURY. INDEMNITOR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY,
IRREVOCABLY, UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR
INDEMNITOR, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR INDEMNITOR,
IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

Section 9.11        Joint and Several Liability. If Indemnitor consists of more
than one Person, each shall be jointly and severally liable to perform the
obligations of Indemnitor under this Agreement.

Section 9.12        Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature and acknowledgment of, or on behalf of, each
party, or that the signature and acknowledgment of all persons required to bind
any party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Agreement to produce or account for more than a single counterpart
containing the respective signatures and acknowledgment of, or on behalf of,
each of the parties hereto. Any signature and acknowledgment page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures and acknowledgments thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature and acknowledgment pages.[SIGNATURE PAGE FOLLOWS]

13

 

EXECUTED to be effective as of the date first written above.

 

INDEMNITOR:

IREIT NEWINGTON FAIR, L.L.C.,
a Delaware limited liability company

 

By:      Inland Real Estate Income Trust, Inc.,
           a Maryland corporation,
           its sole member

 

 

          By: /s/ Roberta S. Matlin
          Name: Roberta S. Matlin

          Title: Vice President

STATE OF ILLINOIS )
)
COUNTY OF DUPAGE )

This instrument was ACKNOWLEDGED before me on December 27, 2012 by Roberta S.
Matlin, as Vice President of Inland Real Estate Income Trust, Inc., a Maryland
corporation, the sole member of IREIT NEWINGTON FAIR, L.L.C., a Delaware limited
liability company, on behalf of said limited liability company.

[S E A L] /s/ Jeanette M. Ireland
Notary Public, State of Texas
My Commission Expires:
Jeanette M. Ireland
_____11/7/16_________________ Printed Name of Notary Public

 

List of Attachments:

Exhibit A – Description of Real Property

Exhibit B – Description of Environmental Reports

14

 

Exhibit A

Description of Real Property

All those certain pieces or parcels of land, with the buildings and improvements
thereon, situated in the Town of Newington, County of Hartford and State of
Connecticut, being shown as "Parcel 2" and "Parcel 3 & 4" on a certain survey
entitled "ALTA/ACSM Land Title Survey Prepared for American National Insurance
Co. and Newington-Berlin Retail, LLC 3475 Berlin Turnpike Newington, Connecticut
Scale: Horz.: 1= 100' Proj. No.: 041106.A10 Date: 3/15/06", revised through
04/02/07, made by Fuss & O'Neill Inc., Consulting Engineers, which survey is on
file in the Newington Land Records as Drawing Number 3680. Said premises are
more particularly bounded and described as follows:

 

FIRST PIECE ("Parcel 2") - 3465 Berlin Turnpike:

 

Beginning at a point in the easterly street line of Masselli Road, being the
most southwesterly corner of that certain parcel of land now or formerly owned
by Agnes M. and Mary M. Pane, also being a northerly corner of the herein
described Parcel 2;

 

Thence N 81° 02' 29" E, with the common line between said Pane Parcel and said
Parcel 2, a distance of 371.22 feet to a point for corner in the west line of
that certain parcel of land now or formerly owned by McBride Properties, Inc.,
and being the most northeasterly corner of said Parcel 2;

 

Thence, with the common line between said Parcel 2 and said McBride Properties,
Inc. parcel, the following three courses and distances:

 

S 04° 33' 39" E, a distance of 74.76 feet to an angle point;

S 07° 48' 41" E, a distance of 76.32 feet to a point for corner;

N 81° 23' 38" E, a distance of 3.64 feet to a point in the southerly line of
said McBride Properties, Inc., parcel being a northwest corner of that certain
parcel of land now or formerly owned by American National Insurance Co.;

 

Thence along the common line between said Parcel 2 and said American National
Insurance Co. parcel, the following three courses and distances:

 

S 07° 55' 27" E, a distance of 51.34 feet to an angle point;

S 08° 03' 45" E, a distance of 659.03 feet to a point for corner;

S 80° 59' 19" W, a distance of 50.00 feet to an angle point being a westerly
corner of said American National Insurance Co. parcel, also being the
northeasterly corner of that certain parcel of land now or formerly owned by
First Brook Properties, LLC;

15

 

 

Thence with the common line between said Parcel 2 and said First Brook
Properties, LLC parcel, the following three courses and distances:

S 80° 58' 47" W, a distance of 354.52 feet to an angle point;

S 79° 24' 15" W, a distance of 251.36 feet to an angle point;

S 80° 41' 32" W, a distance of 115.82 feet to a point for corner in the west
line of that certain parcel of land now or formerly owned by the Willows
Homeowners Association, Inc.

 

Thence N 09° 18' 28" W, with the common line between said Parcel 2 and said
Willows Homeowners Association, Inc. parcel, a distance of 534.06 feet to a
point for corner, also being a corner of that certain parcel of land now or
formerly owned by Stella Kozakiewicz and Katherine Merlino Trustees;

 

Thence, with the common line between said Parcel 2 and said Stella Kozakiewicz
and Katherine Merlino Trustees Parcel, the following three courses and
distances:

 

N 79° 47' 56" E, a distance of 150,57 feet to a point for corner;

N 08° 15' 54" W, a distance of 407.23 feet to a point for corner;

N 81° 44' 54" E, a distance of 151.46 feet to a point for corner in the westerly
street line of said Masselli Road;

 

Thence along the street line of said Masselli Road the following three courses
and distances:

 

Following a curve to the left having a chord bearing of S 34° 41' 28" E, a chord
distance of 118.96 feet, a radius of 64,99 feet, a delta of 132° 27' 50" to a
point of tangency;

N 79° 04' 59" E, a distance of 61.05 feet to a point for corner;

N 10° 55' 04" W, a distance of 31.91 feet to the point and place of beginning.

 

SECOND PIECE ("Parcel 3 & 4") - 3563 Berlin Turnpike and 76 Rowley Street:

 

Beginning at a point located in the north street line of Rowley Street, being
the most southeasterly corner of the herein described Parcel 3 and 4, from which
a concrete monument found at the intersection of the north street line of Rowley
Street with the west right of way line of the Berlin Turnpike State Route 5 and
15 bears N 80° 54' 23" E, a distance of 412.76 feet;

 

Thence S 80° 54' 23" W, with the north street line of Rowley Street, a distance
of 357.34 feet to an iron pipe for the most southwesterly corner of the herein
described Parcel 3 and 4;

 

Thence departing said Rowley Street, along the common line between said Parcel 3
and 4 and that certain parcel of land now or formerly owned by the Willows
Homeowners Association, Inc., the following four courses and distances:

16

 

 

N 07° 44' 44" W, a distance of 162.84 feet to an angle point;

S 89° 54' 06" W, a distance of 155.88 feet to angle point;

N 87° 28' 22" W, a distance of 153.21 feet to an angle point;

N 09° 18' 28" W, a distance of 418.28 feet to a point being a corner in the
southerly line of that certain parcel of land now or formerly owned by RK
Newington, LLC;

 

Thence along the common line between said parcel 3 and 4, and said RK Newington,
LLC parcel, the following three courses and distances:

 

N 80° 41' 32" E, a distance of 115.82 feet to an angle point;

N 79° 24' 15" E, a distance of 251.36 feet to an angle point

N 80° 58' 47" E, a distance of 354.52 feet to a corner for the most
northeasterly corner of said herein described Parcel 3 and 4, also being a
corner of that certain parcel of land now or formerly owned by American National
Insurance Co.;

 

Thence along the common line between said Parcel 3 and 4 and that certain parcel
of land now or formerly owned by American National Insurance Co., the following
six courses and distances:

 

S 08° 49' 05" E, a distance of 220.24 feet to an angle point;

S 81° 10' 55" W, a distance of 40 feet to a railroad spike;

S 08° 49' 05" E, a distance of 167.00 feet to a railroad spike;

S 03° 17' 26" E, a distance of 124.58 feet to an angle point;

S 08° 49' 05" E, a distance of 110.39 feet to a point of curvature

Following a curve to the right having a chord bearing of S 10° 10' 08" W, a
chord distance of 22.77 feet, a radius of 35.00 feet, a delta of 37° 58' 26",
and an arc length of 23.20 feet to the point and place of beginning.

 

Together with the easements set forth in an Easements With Covenants And
Restrictions Affecting Land ("ECR") by and between Sam's East, Inc. and
Newington-Berlin Retail, LLC dated and recorded on April 19, 2007, in Volume
1932 at Page 669 of the Newington Land Records; as affected by a Supplemental
Easements with Covenants and Restrictions Affecting Land by and between
Newington-Berlin Retail, LLC and Newington Gross, LLC dated January 4, 2008, and
recorded in Volume 1958 at Page 583 of the said Land Records.

 

17

 

Exhibit B

Description of Environmental Reports

Phase I Environmental Site Assessment dated June 26, 2012 prepared by CBRE, Inc.

 

 

 

 

 

 

 

 

18

